Citation Nr: 1748565	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-40 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a compensable rating for service-connected residuals, status post right herniorrhaphy, other than a surgical scar.  

2. Entitlement to a rating in excess of 10 percent for a service-connected residual surgical scar, status post right herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Counsel



INTRODUCTION

The Veteran had active service in the Army from December 1943 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter previously came before the Board in June 2017.  At that time, the Board granted a separate 10 percent rating for a residual surgical scar related to the Veteran's right herniorrhaphy and remanded both issues for additional development, to include obtaining updated treatment records and readjudicating the claims in a supplemental statement of the case.  The RO issued a June 2017 rating decision effectuating the Board's 10 percent rating for a residual surgical scar.  However, there is no evidence that the RO attempted to obtain updated treatment records or readjudicate the issue of entitlement to an increased rating for right herniorrhaphy residuals, other than a scar, and the RO did not issue a supplemental statement of the case, as was specifically ordered in the Board's previous remand.  As such, a remand must be issued for compliance with the Board's previous orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Invite the Veteran to submit any additional evidence in support of his claim.  Specifically, the Veteran should be afforded the opportunity to notify VA of any outstanding private treatment records.  For any records identified, VA should take the appropriate steps to obtain them and associate them with the record.  However, regardless of the Veteran's response, a request for outstanding VA treatment records should be made including, but not limited to, the Providence VA Medical Center.

2. Thereafter, readjudicate all issues on appeal and issue a supplemental statement of the case.  The Veteran and his representative should be provided copies of the supplemental statement of the case and afforded adequate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

